Case: 19-30088   Doc# 6799   Filed: 04/20/20   Entered: 04/20/20 09:16:03   Page 1 of
                                         12
1                                       PRELIMINARY STATEMENT

2
            1.      I, William B. Abrams, pursuant to section 1746 of title 28 of the United States Code,
3
     hereby declare under penalty of perjury that the following is true and correct to the best of my
4
     knowledge, information and belief:
5

6
            2.      There is no doubt that votes are being solicited in direct violation of 11 U.S.C. §§
7    1125(B) and 1126(E) and Bankruptcy Rule 2019 for the purposes of driving an early vote prior to
8    disclosures and revelations coming out regarding the ongoing negotiations surrounding the trust
9    agreement, registration rights agreement and other material matters for victim claimants. These
10   problems are being compounded by the undisclosed litigation financing and other conflicts of interest

11   that exist and that are exacerbated by the Tort Claimant Committee (TCC) RSA provisions that are in
     direct violation of the law. Indeed, gerrymandering, numerosity issues, bad-faith solicitation and
12
     many other issues are prevalent and have been thus far unreported to the court due to certain RSA
13
     clauses and other perverse financial incentives. Respectfully, I ask the court to designate votes that
14
     have been improperly solicited and either restart the voting process free of these improper
15
     solicitations or issue a letter from the court asking victims to revote. Anything short of these
16   remedies would yield a tainted and unjust vote which the court could not rely upon to inform plan
17   confirmation decisions.
18

19         ARGUMENT: Bankruptcy Rule 2019, Litigation Financing and Conflicts of Interest

20
            3.      Bankruptcy Rule 2019 requires disclosures of conflicts and defines those broadly as
21
     “Disclosable Economic Interests” to include any economic interest that could affect the legal and
22
     strategic positions a stakeholder takes in a chapter 11 case beyond just claims and interests, including,
23
     among other things, short positions, credit default swaps, total return swaps, participations, and
24   derivative instruments. Given this, there are significant issues with the current voting process as
25   these conflicts were not disclosed to the court or to victim claimants prior to the vote. The Fire
26   Claimant Professionals that are proponents of the plan have secured heavy litigation financing
27   including what they have described as “lines of credit” with undisclosed terms and indications that

28
     there general conflicts of interest but without any real disclosure. Alluding to conflicts of interest in a



 Case: 19-30088       Doc# 6799       Filed: 04/20/20     Entered: 04/20/20 09:16:03         Page 2 of
                                                  12
1    public meeting is not the same as providing full disclosure of relevant conflicts in keeping with

2    professional standards, bankruptcy rules or moral matters that need to be paramount to the court. As
     an example, I received a transcription of a meeting conducted by Mikal Watts of Watts Guerra LLP
3
     which I have independently verified with other sources as an accurate representation of a meeting
4
     held on December 8, 2019 at the Flamingo Hotel in Santa Rosa, CA.1 This transcription describes a
5
     “line of credit” that is partially funded by investors on one or multiple sides of this deal. This
6
     transcript describes financial relationships with bondholders (Abrams Management, Apollo
7    Management, Elliot Management, etc.) and equity stakeholders and others including Centerbridge
8    LLP. This transcription describes Mikal Watts’ meetings with these firms and key stakeholders in
9    this case including attorneys representing the Official Tort Claimant Committee (TCC) and various
10   Fire Claimant Professionals all signatories on the TCC RSA.

11

12           4.       Now, what is not clear from this transcription is how much money is influencing at

13   least some of these attorneys. If attorneys are making more money from these alternative sources to
     unduly influence or deliver a yes-vote this is directly in conflict with the interests of victims and the
14
     public at-large. Some of these attorneys may or may not have conflicts of interests. However, what
15
     is absolutely clear is that these types of muddied financial transactions to benefit victim attorneys
16
     have undermined the plan confirmation and voting processes. Did the decisions to switch from an all
17
     cash Bondholder plan to the Debtors plan have to do with the intermingling of funds from these
18   sources? If this deal went the way of the Bondholders would Mr. Watts have to drop his 18,000
19   clients and remove himself from the case due to conflicts and therefore favored the equity backed
20   deal? What other financial incentives or disincentives may have influenced this deal to the detriment

21   of victim claimants? How much of this yes vote is influenced by Bruce Bennett who has equity
     interests in PG&E and was named in this transcription? Did these apparent conflicts and
22
     intermingling “lines of credit” have preconditions for attorneys to support a YES vote on the plan or
23
     to deliver a YES vote? I do not know the answers to any of these questions but what is clear from
24
     this transcription and from other sources is that the current plan of reorganization and the voting
25
     process has been irreparably harmed. At a minimum, the voting process should be redone and this
26   court should seriously consider if the whole plan of reorganization should be abandoned and a new
27
     1
28    See Exhibit D, Email transcription of “Watts Town Hall” meeting, December 8, 2019, 6:30pm at Flamingo Hotel, Santa
     Rosa, CA



 Case: 19-30088         Doc# 6799        Filed: 04/20/20       Entered: 04/20/20 09:16:03           Page 3 of
                                                     12
1    process defined free of conflicts so that PG&E victims and the public are not victimized yet again at

2    the hands of PG&E and the parties that they influence.

3

4
                             ARGUMENT: Clear Violations of 11 U.S.C. §§ 1125(B)
5

6
             5.       11 U.S.C. §§ 1125(B) states “An acceptance or rejection of a plan may not be
7    solicited after the commencement of the case under this title from a holder of a claim or interest with
8    respect to such claim or interest, unless, at the time of or before such solicitation, there is transmitted
9    to such holder the plan or a summary of the plan, and a written disclosure statement approved, after
10   notice and a hearing, by the court as containing adequate information. The court may approve a

11
     disclosure statement without a valuation of the debtor or an appraisal of the debtor’s assets.” Now,
     if you look at Exhibit A “Fire Settlement Facts” you can see that this was a full-page advertisement
12
     that ran on March 31, 2020 (see top right corner of ad) in the Press Democrat which reaches victims
13
     from the PG&E North Bay fires of 2017 and others.2 Given that this was the first day of the voting
14
     process and the vast majority of claimants had not received any disclosure statement, this is in direct
15
     violation of Section 1125(B) because claimants did not receive the disclosure statement until a later
16   date.
17

18

19
             6.       Even if the attorney sponsors and authors that launched this advertising campaign
     masquerading as a vote solicitation did send the disclosure statement electronically to their clients,
20
     this campaign clearly targets all victim claimants and not just those represented by the council listed
21
     on the very bottom of the advertisement. I ask the court to verify the dates that electronic versions of
22
     disclosure statements were sent to clients to understand the extent to which these advertising
23
     campaigns violated Section 1125(B) . Furthermore, the fact that the attorney sponsors of this ad
24   placed their names in barely legible fine-print at the bottom of this advertisement demonstrates the
25   degree to which they wanted to ensure that the broadest possible number of victims were targeted by
26   this newspaper advertisement. Please, consider that this is just one example of the many vote

27
     2
28    See Exhibit A: “Wildfire Settlement Facts”, full page advertisement in Press Democrat, March 31, 2020 and
     accompanying text-to-vote solicitation example



 Case: 19-30088         Doc# 6799        Filed: 04/20/20        Entered: 04/20/20 09:16:03            Page 4 of
                                                     12
1    solicitation documents with purely misleading characterizations of the plan sent by attorneys well

2    prior to disclosure statements being received by victim claimants.

3

4
                             ARGUMENT: Clear Violations of 11 U.S.C. §§ 1126(E)
5

6
             7.       11 U.S.C. §§ 1126(E) states “On request of a party in interest, and after notice and a
7
     hearing, the court may designate any entity whose acceptance or rejection of such plan was not in
8
     good faith, or was not solicited or procured in good faith or in accordance with the provisions of this
9    title.” Please, refer to “Exhibit A” attached which shows one such bad-faith advertisement and then
10   the text-by-phone voting process in “Exhibit B” to urge a yes-vote early in the process before the
11   victim trust agreement and registration rights agreement are negotiated. This is part of a very
12   strategic well-funded campaign to undermine due process voting with things like multi-day robo-calls

13
     to badger victims until they vote. These attorneys representing victims are pushing for this yes vote
     early to ensure the needed 2/3 vote is achieved before the debtors push back trust funding dates and
14
     before trust rules, stock dilution terms and other material issues are resolved. This path to manipulate
15
     and cajole victims to vote before these material issues are resolved is an unjust process that will lead
16
     to a tainted vote if this court does not assure and cement this $13.5B settlement and associated terms
17
     and conditions. Here is one such solicitation at a recent town hall event sponsored by Mikal Watts,
18   Roy Miller and Joseph Earley who combined seem to represent over 50% of total victim claims:
19

20       Mr. Roecker: Yes. Jake, he wants to know what the downsides to voting yes are. Mr. Watts: So

21       the downsides to voting yes is you won't be hearing from me until May 15th. I'm kidding. I got a
         lot of calls about too many calls to the house. And I apologize, guys. We're just trying to get you
22
         to vote. But those calls, every night I've got folks that tabulate. I've got a computer guy who's just
23
         brilliant named Matt Archer that counts all this stuff up, and then he takes you off the list for the
24
         next call. So as soon as we get ballots from everybody in that house, you'll stop getting calls from
25
         us about this, and we'll go back to communicating the way we have.3
26

27
     3
28    See “Telephonic Town Hall” with a presentation of “Fire Settlement Facts”, presented and sponsored by Joseph Earley,
     Roy Miller and Mikal Watts, April 4, 2020, Transcript page 79 (lines 13-25)



 Case: 19-30088         Doc# 6799        Filed: 04/20/20        Entered: 04/20/20 09:16:03            Page 5 of
                                                     12
1            8.       Another example of solicitation in bad faith can be seen in “Exhibit C” which makes

2    the bold claim to victims that “we alone have the power to decide whether to force PG&E to pay the
     $13.5 billion or to risk little or no payment at all.”4 Is that anywhere close to factually correct? Do
3
     victims really have the power to force PG&E to pay $13.5B? Is this advertisement in keeping with
4
     the high ethical standards this court is to oversee? This advertisement again is combined with text
5
     messaging voting to avoid those pesky disclosure statements and to push a YES vote early. It is
6
     astonishing that attorneys avoid the disclosure statement when the debtors drove that content and the
7    process to promote a yes-vote. The TCC again was hindered from calling out risks and other material
8    matters and stipulating those issues in the disclosure statement because of the RSA hush provisions.
9    How much money promoting these yes-vote campaigns (TV, radio, newspapers, online, etc.) is from
10   outside sources and due to conflicts with PG&E shareholders, bondholders and others needs to be

11   reported to the court. Indeed, this is in direct violation of 11 U.S.C. §§ 1126(E) and compounded
     with many other ethical and legal issues due to attorneys not sharing “disclosable economic
12
     interests”. These disclosures and details about litigation financing should be promptly reported to
13
     the court.
14

15
             9.       Some may say that there are other attorneys advising clients and disclosing these
16   unresolved material issues associated with the victim settlement. Unfortunately, this is largely not
17   the case because of the provisions within the TCC Restructuring Support Agreement (RSA). These
18   hush and gag clauses within the RSA prevent otherwise fair-minded professional attorneys from

19   providing a balanced view of the plan and keep them from disclosing attorney conflicts of interest.
     This RSA was executed months prior to the Bondholder RSA which created significant financial
20
     problems for victims but certainly helped to support the realignment of interests between
21
     shareholders and bondholders as proponents of the plan and to ensure that some victim attorneys
22
     were onboard to promote their interests. Indeed, the TCC negotiations are significantly impaired by
23
     the RSA regarding the remaining terms of the trust which seemingly cannot be overcome unless they
24   break the RSA, resign from the TCC or reject the plan of reorganization. Please, keep in mind that
25   four attorneys did not sign the restructuring support agreement on moral grounds. This dissent
26   among TCC members should have raised red flags for the court but still the core parties pressed on
27
     4
28    See Exhibit C, “ParadisePost.com Ad to vote and Force PG&E to pay the $13.5B”, Joseph Earley, received April 16,
     2020



 Case: 19-30088         Doc# 6799        Filed: 04/20/20       Entered: 04/20/20 09:16:03            Page 6 of
                                                     12
1    valuing expediency of plan approval over the efficacy of the process and just outcomes. The AB1054

2    June 30,, 2020 deadline has been leveraged affectively as a scapegoat to justify these procedural
     tradeoff. The following clauses ensure that the disclosure statement, vote solicitation materials and
3
     other victim facing documents are one-sided and misleading to support a yes-vote for the plan:
4

5
                •   (2.g) each Consenting Fire Claimant Professional shall use all reasonable efforts to
6
                    advise and recommend to its existing and future clients' (who hold Fire Victim Claims)
7
                    to (i) support and vote to accept the Amended Plan, and (ii) to opt-in to consensual
8
                    releases under Section 10.9(b) of the Amended Plan;
9
                •   (2.k) the TCC shall provide the Debtors a letter, in form and substance agreed to by
10
                    the Debtors, the Requisite Consenting Fire Claimant Professionals and the
11
                    Shareholder Proponents, from the TCC that the Debtors may distribute to holders of
12                  Fire Victim Claims along with the solicitation materials in respect of the Amended
13                  Plan in which the TCC advises and recommends holders of Fire Victim Claims to
14                  vote to accept the Amended Plan
15              •   (2. o,i) each Party shall not: object to, delay, impede, or take any other action to

16                  interfere with acceptance, confirmation, or implementation of the Amended Plan,
                    including, without limitation, support any request to terminate the Debtors’ exclusive
17
                    periods to file or solicit a plan of reorganization;
18

19
              10.   Taken together, these clauses ensure that no balanced information or real description
20
     of the risks will make their way to victims. Indeed, the earlier described vote-solicitation tactics and
21   statement by Mikal Watts’ may seem out of bounds but in the context of these “shall” clauses may be
22   in keeping with these unjust RSA terms. Regardless, these efforts are in direct violation of 11 U.S.C.
23   §§ 1125(B), 1126(E) and bankruptcy rule 2019. Furthermore, the fact that these RSA clauses are in

24   direct contradiction to rules of professional conduct did not get in the way of the majority of the TCC

25
     members signing this agreement. These rules of professional conduct include but are not limited to
     rules 1.2, 1.3 and 1.4. As an example, rule 1.4(b) states “a lawyer shall explain a matter to the extent
26
     reasonably necessary to permit the client to make informed decisions regarding the representation”.
27
     Now, there is an exception called out in the following clause:
28




 Case: 19-30088       Doc# 6799      Filed: 04/20/20      Entered: 04/20/20 09:16:03        Page 7 of
                                                 12
1           1.2(b) “A lawyer may limit the scope of the representation if the limitation is reasonable

2           under the circumstances, is not otherwise prohibited by law, and the client gives informed
            consent.”
3

4

5    It is important to keep in mind that no such client “informed consent” has been provided by victim
6    claimants and thus their full and fair informed consent should have prohibited these clauses from
7    making their way into the TCC RSA. These same rules of professional conduct should require
8    attorneys with disclose their conflicts of interest to the court and to their clients but unfortunately this

9
     did not occur undermining this whole proceeding.

10

11
                                                  CONCLUSION

12
            11.     So, it is clear that the vote solicitation process was set up as a manifestly unjust
13
     process to rush a 2/3 YES vote before the trust agreement and registration rights agreement were
14
     finalized. If this vote process is not remedied it will ensure that victims will be short-changed and
15
     victimized again due to undisclosed financial conflicts which make the YES vote a more lucrative
16   proposition for certain victim attorneys. All-cash settlements that would be in the best interest of
17   victims were likely bypassed by some victim attorneys due to perverse financial incentives and cozy
18   relationships with entrenched investors. This combined with bad-faith vote solicitations void of

19   needed disclosures provided a voting environment full of fantasy but void of facts.

20
            12.     Many wildfire survivors like me have joined together in good faith to help educate
21
     victims regarding the risks and benefits of the plan. These all-volunteer efforts through forums and
22
     websites provide a more balanced view of the plan because they are not bound by the RSA and not
23
     infected with financial conflicts. However, these grassroots efforts are no match for the comingled
24   dollars of attorneys pushing the YES vote with empty promises of $13.5 billion. I strongly urge the
25   court to designate improperly solicited votes, demand the disclosure of financial conflicts of interest
26   and litigation financing so that victims can really understand the strange alliances working to subvert

27   their just settlement and their due process rights.

28




 Case: 19-30088        Doc# 6799      Filed: 04/20/20      Entered: 04/20/20 09:16:03         Page 8 of
                                                  12
1    Dated: April 18, 2020

2

3
                                                         Respectfully submitted,
4

5

6
                                                         William B. Abrams
7                                                        Claimant
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




 Case: 19-30088     Doc# 6799   Filed: 04/20/20   Entered: 04/20/20 09:16:03       Page 9 of
                                            12
Case: 19-30088   Doc# 6799   Filed: 04/20/20   Entered: 04/20/20 09:16:03   Page 10
                                       of 12
Case: 19-30088   Doc# 6799   Filed: 04/20/20   Entered: 04/20/20 09:16:03   Page 11
                                       of 12
Case: 19-30088   Doc# 6799   Filed: 04/20/20   Entered: 04/20/20 09:16:03   Page 12
                                       of 12
